De-Spec, Inc. v Sadick (2017 NY Slip Op 00734)





De-Spec, Inc. v Sadick


2017 NY Slip Op 00734


Decided on February 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2017

Sweeny, J.P., Acosta, Moskowitz, Kapnick, Kahn, JJ.


2983 102107/06

[*1]De-Spec, Inc., Plaintiff-Respondent,
vDr. Neil Sadick, et al., Defendants-Appellants.


Richman & Levine, P.C., Garden City (Keith Richman of counsel), for appellants.
Milber Makris Plousadis & Seiden, LLP, White Plains (James Baden of counsel), for respondent.

Order, Supreme Court, New York County (Joan A. Madden, J.), entered July 1, 2015, which granted plaintiff's motion for summary judgment dismissing defendants' counterclaims, unanimously affirmed, without costs.
The affirmation of plaintiff's attorney, as well as the contract between the parties and related documents were properly submitted in support of plaintiff's motion, regardless of whether the attorney had first-hand knowledge of the underlying facts (see Olan v Farrell Lines, 64 NY2d 1092 [1985]; Furlender v Sichenzia Ross Friedman Ference LLP, 79 AD3d 470 [1st Dept 2010]). Based on the plain language of the contract, plaintiff was only responsible for interior design work, and was not responsible for any work or service provided by any other contractor or subcontractor. Thus, plaintiff was not responsible for the alleged damages defendants incurred based on the improper demolition work performed by a nonparty contractor, hired by defendants to work at the renovation site (see Hernandez v Racanelli Constr. Co., Inc., 33 AD3d 536, 537 [1st Dept 2006], lv denied 8 NY3d 816 [2007]; 306 E. 61st St. Corp. v 303 E. 60th St. Assoc., 184 AD2d 346 [1st Dept 1992]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2017
CLERK